United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 22-2517
                      ___________________________

                       Domingo de Jesus Larios Perez

                          lllllllllllllllllllllPetitioner

                                        v.

          Merrick B. Garland, Attorney General of the United States

                         lllllllllllllllllllllRespondent
                                  ____________

                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                                 ____________

                       Submitted: December 14, 2022
                         Filed: December 19, 2022
                               [Unpublished]
                              ____________

Before GRASZ, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
      Guatemalan citizen Domingo de Jesus Larios Perez petitions for review of an
order of the Board of Immigration Appeals, which dismissed his appeal from the
decision of an immigration judge denying him asylum.1

        After careful consideration, we conclude that substantial evidence supports the
agency’s determination that Larios Perez was not entitled to asylum, because he did
not establish past persecution or a well-founded fear of future persecution on account
of a protected ground. See 8 U.S.C. § 1158(b)(1) (asylum eligibility requirements);
Malonga v. Mukasey, 546 F.3d 546, 550 (8th Cir. 2008) (standard of review); see
also Cano v. Barr, 956 F.3d 1034, 1039 (8th Cir. 2020) (persecution involves
infliction or credible threat of death, torture, or injury; it is an extreme concept that
excludes low-level intimidation and harassment) (citations and quotations omitted);
Garcia-Moctezuma v. Sessions, 879 F.3d 863, 869 (8th Cir. 2018) (this court will
reverse only if it determines that a reasonable factfinder “would have to conclude”
that the petitioner’s proposed protected ground “actually and sufficiently motivated
his persecutors’ actions”; motive for persecution cannot be merely tangential and
superficial reason for harm); Woldemichael v. Ashcroft, 448 F.3d 1000, 1003-04 (8th
Cir. 2006) (applicant who establishes past persecution is entitled to a presumption of
a well-founded fear of future persecution; applicant who fails to establish past
persecution must demonstrate an objectively reasonable fear of particularized
persecution or that there is a pattern or practice of persecution of similarly-situated
people); cf. Al Yatim v. Mukasey, 531 F.3d 584, 588-89 (8th Cir. 2008) (difficulties
from generalized violence or crime typically do not qualify as persecution).



      1
         Larios Perez does not challenge the denial of withholding of removal and
relief under the Convention Against Torture, or the agency’s determination that he
failed to show he was entitled to asylum based on his Catholic religion. Accordingly,
any challenges have been waived. See Chay-Velasquez v. Ashcroft, 367 F.3d 751,
756 (8th Cir. 2004) (where claim is not raised or meaningfully argued in opening
brief, it is deemed waived).

                                          -2-
Accordingly, the petition is denied. See 8th Cir. R. 47B.
                ______________________________




                                 -3-